Citation Nr: 1631016	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for left ear hearing disability.

3.  Entitlement to service connection for gastroesophageal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the local RO (Travel Board hearing).  The requested hearing was scheduled for April 10, 2013.  However, the Veteran failed to report to the hearing, did not provide an explanation, and has not sought to reschedule the hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for left ear hearing loss disability and gastroesophageal disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current lower back disability was not present in service or within one year thereafter, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been afforded an appropriate VA examination. 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The record shows the Veteran sustained a lower back injury on April 30, 1982, while lifting a heavy electric motor as an employee of the Empire Oil and Gas Company.  Testing revealed a ruptured disc and in January 1983, the Veteran underwent surgery to remove a herniated nucleus pulposus at the L5-S1 level of the lumbar spine, as well as a small portion of the foramen where the nerve roots were entrapped.  In June 1984, the U.S. Social Security Administration (SSA) found the Veteran to be disabled due to the April 1982 injury.  The Veteran filed a claim with VA in March 1983 for non-service-connected pension benefits related to the April 1982 injury, but the Board denied the claim in a May 1989 decision.  The Veteran then filed for service connection for his lower back disability in February 2011, and the claim is now before the Board.

The Veteran was afforded a VA spine examination in May 2011.  The examiner noted the Veteran's report that he was treated for low back pain in service and had intermittent lower back pain since.  The examiner also noted the Veteran's April 1982 injury and January 1983 surgery.  The examiner administered X-rays and diagnosed the Veteran with minimal narrowing at the L5-S1 disc level of the lumbosacral spine.  The examiner opined that the Veteran's back disability was not caused by service, but instead was most likely related to his April 1982 lifting injury.  In this regard, the examiner stated that he had thoroughly reviewed the Veteran's claims file and had found no documentation of a back injury in service or a chronic back condition related to service.

The Board acknowledges that the Veteran was treated for "low back trouble" in service once in May 1970 and once in June 1970.  In addition, letters by the Veteran's physicians dated prior to service indicate he had been treated for aching, swelling, and pain in his lower back in the past.  Never the less, service treatment records do not show that the Veteran was found to have a chronic disorder of the lower back.  

The Veteran also reported at his May 2011 examination that he had had intermittent lower back pain since service.  However, the Board notes that the record contains no medical evidence documenting any post-service complaints or treatment related to the Veteran's lower back prior to his April 30, 1982, injury.  In addition, a review of the record shows that throughout VA's development of the Veteran's March 1983 claim for non-service-connected benefits, up until the Board's May 1989 denial of the claim, the Veteran attributed his lower back symptoms solely to the April 1982 injury.  No attempt by the Veteran to connect his lower back condition with service was made until the claim for non-service-connected benefits was denied.  

In addition, the Board notes that there is no medical evidence of record linking the Veteran's current lower back condition with service.  Instead, the entirety of the medical evidence links his condition with the April 1982 injury.  In this regard, the Board notes that in a January 1988 outpatient note from Elizabethtown Orthopedic Associates, the Veteran reported that his history of lower back pain began with his January 1983 surgery.  When providing the history of his condition during a VA examination performed in May 1988 in connection with his claim for non-service-connected benefits, the Veteran began with his April 1982 injury, and made no mention of prior symptoms related to his lower back.  The Board also notes that a May 1983 letter by one of the Veteran's physicians states that the Veteran reported hurting his back after falling in 1973, but that he had completely recovered from the incident, and related no other past incidents.

In sum, there is no medical evidence establishing a current lower back disability aside from that affecting the L5-S1 level of the Veteran's lumbar spine, which was originally noted and operated upon in January 1983 following the Veteran's April 1982 injury.  There is no medical evidence showing complaints or treatment for lower back symptoms during the more than 10 years between the Veteran's separation from service and his April 1982 injury, nor is there medical evidence of record linking the Veteran's current disorder to service.  Instead, all medical evidence of record attributes the Veteran's current lower back disability to his April 1982 injury.

In sum, the Board has not found the Veteran's account of intermittent back pain during the period from his separation from service until the 1982 injury to be credible because it is contradicted by his earlier statements and actions.  The preponderance of the evidence establishes that he had no chronic lower back disorder until more than one year after his discharge from service and that is current lower back disorder is unrelated to service.  Therefore, this claim must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine, but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a lower back disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With regard to his claim for service connection for left ear hearing loss, the Veteran was afforded a VA audiology examination in May 2011.  The examiner noted the Veteran's report that he was exposed to noise during service in the form of tanks, machine guns, grenades, M14s and M16s, without hearing protection.  She diagnosed bilateral sensorineural hearing loss and tinnitus, and although she found the Veteran's tinnitus was related to his service, she opined that his hearing loss was not.  In this regard, the examiner stated that the Veteran's hearing was within normal limits on both his entrance and separation examinations, with no significant puretone threshold shift.  In a July 2012 addendum opinion, the examiner noted that there had, in fact, been a baseline shift at 4000 Hz in the right ear during service, and she found that the Veteran's right ear hearing loss was related to service.  However, she maintained her opinion that because there was no in-service shift in thresholds for the left ear, it was less likely than not that the Veteran's left ear hearing loss was related to service.

The Board notes that the examiner's opinion was based entirely on the absence of evidence of in-service hearing loss.  However, a series of papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while individuals have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on the implied rationale of the May 2011 examiner that only hearing loss which is measurable at the time of separation could be related to in-service noise exposure.

For the foregoing reasons, the Board finds that the May 2011 and July 2012 examination reports are inadequate for adjudication purposes, and that a remand for an additional examination and opinion is warranted.

With regard to his claim for service connection for a gastroesophageal disability, the Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran's report that he was diagnosed with stomach ulcers in service, but that he was told in the 1980s that the ulcers were healed.  The Veteran reported his other stomach problem had been reflux, but that he was not undergoing any treatment at the time of the examination.  The examiner ordered upper gastrointestinal (GI) testing.  The testing was performed in June 2011, and the examiner noted findings of a small to moderate-sized hiatal hernia with associated gastroesophageal reflux, as well as gastric secretions which limited appropriate coating of the gastric mucosa.  The examiner then stated that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  Curiously, notwithstanding his finding that there was insufficient evidence to render a diagnosis, the examiner opined that the Veteran's stomach problems were less likely than not related to his service, with the rationale given that there was no documentation of reflux in service, and no ulcers present at the time of the examination.

The Board notes that the May 2011 examiner provided no explanation reconciling the finding of a hiatal hernia with the statement that no diagnosis could be rendered.  In addition, the examiner provided no opinion as to whether the hiatal hernia is etiologically related to the Veteran's service.  Moreover, with respect to the claimed reflux condition, the examiner failed to address the Veteran's wife's lay statement that the Veteran had reflux since prior to 1972.  For these reasons, the Board finds that the May 2011 examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an otolaryngologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss is etiologically related to his military service.

In providing this opinion, the examiner must address the Veteran's report that he was exposed to the noise of tanks, machine guns, grenades, M14s and M16s during service, without hearing protection.

The examiner must also address the medical literature discussed more fully on page 8 of this remand, to the effect that delayed onset hearing loss may occur many years following an initial noise exposure.

The examiner is advised that the Veteran has been service connected for right ear hearing loss and tinnitus.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all gastroesophageal disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out a diagnoses of hiatal hernia and esophageal reflux disease.  

Then, with respect to each gastroesophageal disorder present during the period of the claim, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during the Veteran's military service or is otherwise etiologically related to the Veteran's military service.

In this regard, the examiner must address the Veteran's wife's lay statement to the effect that the Veteran had reflux prior to 1972.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


